UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1065



LAWRENCE VERLINE WILDER, SR.,

                                               Plaintiff - Appellant,

          versus


DIRECTOR    OF     THE   OFFICE   OF   PERSONNEL
MANAGEMENT,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge; J.
Frederick Motz, District Judge. (1:06-cv-03462-JFM)


Submitted:   July 18, 2007                  Decided:   August 15, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lawrence   Verline   Wilder,   Sr.,   appeals   the   district

court's order dismissing his action seeking relief under the

Freedom of Information Act.    We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.    See Wilder v. Director of the Office of

Pers. Mgmt., No. 1:06-cv-03462-JFM (D. Md. Jan. 17, 2007).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED




                                - 2 -